       Case: 4:20-cv-00794-JG Doc #: 137 Filed: 06/29/20 1 of 2. PageID #: 1529




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                        Petitioners,              )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                        Respondents.              )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for June 26-28, 2020 are as follows:


                                  DAILY                      TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                          1                                 2601
    POSITIVE                           0                                  51
    NEGATIVE                           1                                 208




1   One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 137 Filed: 06/29/20 2 of 2. PageID #: 1530




MASS TESTING – QUEST DIAGNOSTICS


     The following data is as of June 26-28, 2020:

     Swabs taken/sent to Quest: 47


                             RESULTS                    TOTAL (since May 11, 2020)
TESTS
PERFORMED                        47                                    3676
POSITIVE                         39                                     679
NEGATIVE                         131                                   2822
INCONCLUSIVE                     17                                     53


                                             Respectfully submitted,

                                             JUSTIN E. HERDMAN
                                             United States Attorney

                                       By: /s/ James R. Bennett II
                                           James R. Bennett II (OH #0071663)
                                           Sara E. DeCaro (OH #0072485)
                                           David M. DeVito (CA #243695)
                                           Assistant United States Attorneys
                                           United States Courthouse
                                           801 West Superior Ave., Suite 400
                                           Cleveland, Ohio 44113
                                           216-622-3988 - Bennett
                                           216-522-4982 - Fax
                                           James.Bennett4@usdoj.gov
                                           Sara.DeCaro@usdoj.gov

                                             Attorneys for Respondents




                                             2
